Name: Commission Implementing Regulation (EU) 2018/562 of 9 April 2018 amending Implementing Regulation (EU) No 1354/2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat
 Type: Implementing Regulation
 Subject Matter: trade;  means of agricultural production;  tariff policy;  animal product;  agricultural policy;  international trade;  Europe
 Date Published: nan

 12.4.2018 EN Official Journal of the European Union L 94/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/562 of 9 April 2018 amending Implementing Regulation (EU) No 1354/2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (b) of Article 187 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1354/2011 (2) provides for the opening of annual Union import tariff quotas for sheep, goats, sheepmeat and goatmeat, including those originating in Iceland. (2) Article 4 of Implementing Regulation (EU) No 1354/2011 provides that the tariff quotas opened by that Regulation are to be managed in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 (3). Regulation (EEC) No 2454/93 was replaced by Commission Implementing Regulation (EU) 2015/2447 (4) and was repealed by Commission Implementing Regulation (EU) 2016/481 (5) with effect from 1 May 2016. Therefore, references to Regulation (EEC) No 2454/93 should be updated. (3) Furthermore, Article 5(2)(b) of Implementing Regulation (EU) No 1354/2011 provides for a proof of origin, in the case of tariff quotas other than those that are part of a preferential tariff agreement, in the form of a certificate of origin in accordance with Article 47 of Regulation (EEC) No 2454/93. It appears that a certificate of origin is no longer necessary since, in accordance with Article 61 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (6), customs authorities may require the declarant to prove the origin of the goods by means other than a formal certificate of origin. However, the certificate of origin issued in accordance with Article 47 of Regulation (EEC) No 2454/93 contained also information which is still necessary to differentiate the products for the purpose of calculating the carcass weight equivalent, as provided for in Article 3 of Implementing Regulation (EU) No 1354/2011. Therefore, a new document containing that information should be required. (4) The European Union and Iceland signed an Agreement in the form of an Exchange of Letters (hereafter the Agreement) concerning additional trade preferences in agricultural products on 23 March 2017. The signature of the Agreement on behalf of the Union was authorised by Council Decision (EU) 2016/2087 (7) and its conclusion by Council Decision (EU) 2017/1913 (8). (5) In accordance with Annex V to the Agreement, the Union is to add a total quantity of 1 200 tonnes to the current duty-free quota for Iceland for sheepmeat and goatmeat, falling within tariff codes 0204 and 0210, and to open a new annual Union duty-free quota for processed sheepmeat falling within code 1602 90 of 300 tonnes. The additional quantity of 1 200 tonnes and the new quantity of 300 tonnes are to be reached as specified in the table set out in Annex V to the Agreement. (6) The quantities of the products to be imported under the tariff quotas opened by Implementing Regulation (EU) No 1354/2011 are expressed in carcass-weight equivalent calculated by means of the coefficients set out in Article 3 of that Regulation. A coefficient factor for the conversion into carcass weight equivalent should be established for the new quota for processed sheep meat. (7) It is therefore necessary to amend Implementing Regulation (EU) No 1354/2011 accordingly. (8) The Agreement provides for entry into force on 1 May 2018. For 2018 the additional quantities of sheepmeat and goatmeat and the quantities in the new quota for processed sheep meat, to be made available pursuant to the Agreement, should be calculated on a prorata basis, taking into account its date of entry into force. (9) To facilitate the smooth implementation of the new provisions of Implementing Regulation (EU) No 1354/2011, all the measures laid down in this Regulation should apply at the same date, which should be the date of entry into force of the Agreement. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1354/2011 is amended as follows: (1) In Article 3(2) the following point (e) is added: (e) for processed sheep meat: 1,00. (2) Article 4 is replaced by the following: Article 4 By way of derogation from Title II(A) and (B) of Regulation (EC) No 1439/95, the tariff quotas set out in this Regulation shall be managed in accordance with Articles 49 to 54 of Commission Implementing Regulation (EU) 2015/2447 (*1). No import licences shall be required. (*1) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558)." (3) The following Article 4a is inserted: Article 4a 1. The origin of products subject to a tariff quota other than those resulting from preferential tariff agreements shall be determined in accordance with the provisions in force in the Union. 2. The origin of products subject to a tariff quota which is part of a preferential tariff agreement shall be determined in accordance with the provisions laid down in that agreement. (4) Article 5 is replaced by the following: Article 5 1. In order to benefit from the tariff quotas set out in the Annex, a valid proof of origin shall be presented to the Union customs authorities together with a customs declaration for release for free circulation for the products concerned. 2. In the case of a tariff quota which is part of a preferential tariff agreement, the proof of origin referred to in paragraph 1 shall be the proof of origin laid down in that agreement. In the case of tariff quotas other than those resulting from preferential tariff agreements, Article 61 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (*2) shall apply. Where tariff quotas originating in the same third country and falling under the first and the second subparagraphs are merged, the proof of origin laid down in the relevant agreement shall be presented to the Union customs authorities together with the customs declaration for release for free circulation for the products concerned. 3. In the case of tariff quotas other than those resulting from preferential tariff agreements, the customs declaration for release for free circulation for the products concerned shall be submitted to the Union customs authorities together with a document issued by the competent authority or agency in the third country of origin. This document is setting out the following: (a) the name of the consigner; (b) the type of product and its CN code; (c) the number of packages, their nature and the marks and numbers they bear; (d) the order number or order numbers of the tariff quota concerned; (e) the total net weight broken down per coefficient category as provided for in Article 3(2) of this Regulation. (*2) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1)." (5) The Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 1354/2011 of 20 December 2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat (OJ L 338, 21.12.2011, p. 36). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, (OJ L 253, 11.10.1993, p. 1). (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (5) Commission Implementing Regulation (EU) 2016/481 of 1 April 2016 repealing Commission Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, (OJ L 87, 2.4.2016, p. 24). (6) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (7) Council Decision (EU) 2016/2087 of 14 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 324, 30.11.2016, p. 1). (8) Council Decision (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 274, 24.10.2017, p. 57). ANNEX ANNEX SHEEPMEAT AND GOATMEAT (in tonnes (t) of carcass weight equivalent) UNION TARIFF QUOTAS CN codes Ad valorem duty % Specific duty EUR/100 Kg Order number under first-come first-served Origin Annual volume in tonnes of carcass weight equivalent Live animals (Coefficient = 0,47) Boneless lamb (1) (Coefficient = 1,67) Boneless mutton/sheep (2) (Coefficient = 1,81) Bone-in and carcasses (Coefficient = 1,00) Processed sheep meat (Coefficient = 1,00) 0204 Zero Zero  09.2101 09.2102 09.2011  Argentina 23 000  09.2105 09.2106 09.2012  Australia 19 186  09.2109 09.2110 09.2013  New Zealand 228 254  09.2111 09.2112 09.2014  Uruguay 5 800  09.2115 09.2116 09.1922  Chile (3) 8 000  09.2121 09.2122 09.0781  Norway 300  09.2125 09.2126 09.0693  Greenland 100  09.2129 09.2130 09.0690  Faeroes 20  09.2131 09.2132 09.0227  Turkey 200  09.2171 09.2175 09.2015  Others (4) 200  09.2178 09.2179 09.2016  Erga omnes (5) 200 0204 , 0210 99 21 , 0210 99 29 , ex 0210 99 85 Zero Zero  09.2119 09.2120 09.0790  Iceland Year 2018 2 117 Year 2019 2 783 From 2020 onwards 3 050 0104 10 30 0104 10 80 0104 20 90 10 % Zero 09.2181   09.2019  Erga omnes (5) 92 ex 1602 90 10 , 1602 90 91 Zero Zero     09.2118 Iceland From 1 May 2018 67 Year 2019 233 From 2020 onwards 300 (1) And goatmeat of kid. (2) And goatmeat other than kid. (3) Tariff quota for Chile increases by 200 t per annum. (4) Others shall refer to all WTO members, excluding Argentina, Australia, New Zealand, Uruguay, Chile, Greenland and Iceland. (5) Erga omnes shall refer to all origins including the countries mentioned in the current table.